Appellees obtained a judgment for $180 against one Broxson, and appellees obtained a writ of garnishment against the trustees of Rockland School District, the county superintendent of schools, and appellant The trustees answered that they had employed Broxson to build a schoolhouse; that he had not completed the house and, at Broxson's request, they had employed Box  Leediker to complete the house at a cost of $44.57; that they had paid Broxson all the money due on the house except $333.50; that a voucher had been given Broxson for that amount, which was presented by K. D. Lawrence and payment refused, and they prayed that Lawrence be made a party. In the justice's court judgment was for the garnishees, but on appeal to the county court appellees obtained judgment for $246.07. This appeal is prosecuted by appellant alone.
Appellant bases his claim to the money on the grounds that a board of school trustees is not subject to garnishment, and that the voucher was negotiable paper and that he was an innocent purchaser for value of the voucher. The facts show that Broxson owed appellant, who owned a bank, the sum of $300; that Broxson kept his bank account with appellant; that Broxson obtained a voucher for $333.50 from the school trustees, and indorsed it for collection to appellant, who credited his account with the same. Payment of the voucher was refused, and appellant then charged the account with $333.50, the amount of the voucher. Appellant did not credit the amount of the voucher on the note and did not hold it as collateral security for the note, but it was placed with appellant for collection to be placed as a deposit on Broxson's account. Appellant owned no interest whatever in the voucher, and he is not in a position to complain of anything the court may have done. He has no right or authority to complain because the school trustees were served with a writ of garnishment.
The judgment is affirmed.